 



Exhibit 10.1

SUNRISE ASSISTED LIVING, INC.

LONG TERM INCENTIVE CASH BONUS PLAN

EFFECTIVE AUGUST 23, 2002

1



--------------------------------------------------------------------------------



 



1.        PURPOSE

     The purpose of the Sunrise Assisted Living, Inc. Long Term Incentive Cash
Bonus Plan (the “Plan”) is to provide incentives to certain key officers and
other employees of the Company to contribute to the success of the Company’s
wholly-owned limited liability company (“Sunco”) and two (2) joint ventures, PS
UK Investment (Jersey) Limited Partnership and PS Germany Investment (Jersey)
Limited Partnership (“PRICOA/Sunrise JVs”), by linking the payment of cash
bonuses to the distribution of cash to the Company by Sunco with respect to
Sunco’s interest in the PRICOA/Sunrise JVs.

2.        DEFINITIONS

             2.1 “Administrative Committee” means a committee comprised of the
Chairman of the Board and Chief Executive Officer of the Company and the
President of the Company.

             2.2 “Beneficiary” means the person or persons so designated by a
Participant pursuant to Section 10.

             2.3 “Board” means the Board of Directors of the Company.

             2.4 “Bonus” or “Bonus Amount” means any amounts awarded to a
Participant pursuant to Section 5.

             2.5 “Bonus Account” means an account established and maintained for
each Participant with respect to any Bonus Amounts awarded to such Participant
under the Plan. The Bonus Accounts shall be memorandum bookkeeping accounts
only.

             2.6 “Bonus Award Agreement” means a written agreement between the
Company and a Participant made pursuant to Section 6.

             2.7 “Cause” means, as determined by the Board, (i) fraud or theft
against the Company or a subsidiary or conviction (no longer subject to appeal)
for a felony offense; (ii) conviction (no longer subject to appeal) for a
criminal offense involving moral turpitude; (iii) compromising trade secrets or
other proprietary information of the Company, a subsidiary, or the
PRICOA/Sunrise JVs that would result in material harm to the Company, a
subsidiary, or the PRICOA/Sunrise JVs; (iv) willful or repeated failure or
refusal to perform material assigned duties that would result in material harm
to the Company, a subsidiary, or the PRICOA/Sunrise JVs; or (v) gross or willful
misconduct that causes substantial and material harm to the business and
operations of the Company, a subsidiary, or the PRICOA/Sunrise JVs.

2



--------------------------------------------------------------------------------



 



             2.8 “Change in Control” means (i) any person, other than Paul J.
Klaassen, Teresa M. Klaassen or their respective affiliates, associates or
estates, becomes, after the date hereof, the beneficial owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; (ii) during
any two-year period, individuals who at the beginning of such period constitute
the Board (including, for this purpose, any director who after the beginning of
such period filled a vacancy on the Board caused by the resignation, mandatory
retirement, death, or disability of a director and whose election or appointment
was approved by a vote of at least two-thirds of the directors then in office
who were directors at the beginning of such period) cease for any reason to
constitute a majority thereof; (iii) notwithstanding clauses (i) or (v) of this
paragraph, the Company consummates a merger or consolidation of the Company with
or into another corporation, the result of which is that the persons who were
stockholders of the Company at the time of the execution of the agreement to
merge or consolidate own less than 50% of the total equity of the corporation
surviving or resulting from the merger or consolidation or of a corporation
owning, directly or indirectly, 100% of the total equity of such surviving or
resulting corporation; (iv) the sale in one or a series of transactions of all
or substantially all of the assets of the Company; (v) any person, other than
Paul J. Klaassen, Teresa M. Klaassen or their respective affiliates, associates
or estates, has commenced a tender or exchange offer, or entered into an
agreement or received an option, to acquire beneficial ownership of securities
of the Company representing 40% or more of the combined voting power of the
Company’s then outstanding securities, unless the Board has made a determination
that such action does not constitute and will not constitute a material change
in the persons having control of the Company; (vi) the consummation by the
Company or a subsidiary of a merger (including a triangular merger involving a
subsidiary) or other business combination transaction in which the Company
issues equity securities representing 50% or more of its then outstanding common
stock in such merger or other transaction; or (vii) there is a change of control
in the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, other than in circumstances specifically
covered by clauses (i) through (vi) above.

             2.9 “Committees” mean the Administrative Committee and the
Compensation Committee.

             2.10 “Company” means Sunrise Assisted Living, Inc., a Delaware
corporation.

             2.11 “Compensation Committee” means the Compensation Committee of
the Board.

3



--------------------------------------------------------------------------------



 



             2.12 “Disability” shall have the same meaning as under the
Company-sponsored long-term disability plan.

             2.13 “Effective Date” means May 30, 2002, the effective date of the
PRICOA/Sunrise JVs.

             2.14 “Executive Officer” means an “executive officer” within the
meaning of Rule 3b-7 under the Securities Exchange Act of 1934.

             2.15 “Family Member” means a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which any one or more these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Participant) control the management of assets, and any
other entity in which one or more these persons (or the Participant) own more
than fifty percent of the voting interests; provided, however, that to the
extent required by applicable law, the term Family Member shall be limited to a
person who is a spouse, former spouse, child, stepchild, grandchild, parent,
stepparent, grandparent, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother, sister, brother-in-law, or sister-in-law, including
adoptive relationships, of the Participant or a trust or foundation for the
exclusive benefit of any one or more of these persons.

             2.16 “Good Reason” means (i) a reduction in a Participant’s base
salary unless comparable adjustments are made for all officers and significant
employees of the Company and subsidiaries; (ii) a material reduction in a
Participant’s duties, responsibilities or authority, unless such reduction is
for Cause (as defined above), provided, however, that such material reduction
shall not be considered to have occurred as long as a Participant is an
executive officer of the Company with substantial responsibilities in the
operation of the Company; or (iii) relocation of the principal place of a
Participant’s performance of the services contemplated by his or her position
(the “Original Location”) to an area more than fifty (50) miles from the
Original Location; provided, however, if the Participant agrees to relocate, the
new location shall become the Original Location for purposes of the Plan and the
Bonus Agreements.

             2.17 “Normal Retirement” means termination of employment after
attainment of age 65. However, the Compensation Committee with respect to
Executive Officers and the Administrative Committee with respect to
Non-Executive Officers, within their discretion, may determine that a
Participant who terminates employment prior to age 65 has terminated by virtue
of Normal Retirement.

4



--------------------------------------------------------------------------------



 



             2.18 “Non-Executive Officer” means an employee of the Company or
its subsidiaries who is not an Executive Officer.

             2.19 “Participant” means a person who is designated, pursuant to
Section 3, to be eligible to receive benefits under the Plan.

             2.20 “Plan” means this Sunrise Assisted Living, Inc. Long Term
Incentive Cash Bonus Plan, as amended from time to time.

             2.21 “Plan Year” means a period beginning on January 1 of each
calendar year and ending on December 31 of such calendar year, except that in
the calendar year in which the Plan was approved and adopted, Plan Year means
the period beginning on the Effective Date and ending on December 31 of such
calendar year.

             2.22 “PRICOA/Sunrise JVs” means the PS UK Investment (Jersey)
Limited Partnership and PS Germany Investment (Jersey) Limited Partnership joint
ventures.

             2.23 “Sunco” means a wholly-owned limited liability company of the
Company that owns a 10% carried interest in the PRICOA/Sunrise JVs.

             2.24 “Year of Service” means the total number of full years in
which a Participant has been employed by the Company. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Participant’s date of hire and for any subsequent year, commences on an
anniversary of that hire date. Any partial year of employment shall not be
counted.

3.        ELIGIBILITY AND PARTICIPATION

             Participation in the Plan shall be limited to officers and other
employees of the Company who are designated to be eligible. The Compensation
Committee will designate the Executive Officers to be eligible under the Plan.
The Board or the Administrative Committee will designate the Non-Executive
Officers to be eligible under the Plan. The Compensation Committee will
determine the Executive Officers who will participate under the Plan. The
Administrative Committee will determine the Non-Executive Officers who will
participate under the Plan.

4.        FUNDING OF BONUS POOL

             Cash distributed to the Company by Sunco with respect to Sunco’s
interest in the PRICOA/Sunrise JVs shall be credited to a bonus pool (the “Bonus
Pool”) to fund the Plan.

5



--------------------------------------------------------------------------------



 



5.        ALLOCATION OF BONUS POOL AND BONUS AMOUNTS

             If cash has been distributed to the Company by Sunco with respect
to Sunco’s interest in the PRICOA/Sunrise JVs and credited to the Bonus Pool,
twenty-five percentage (25%) of the Bonus Pool shall be available to fund
Bonuses to Executive Officers (the “Executive Officer Bonus Pool”) and
seventy-five percentage (75%) of the Bonus Pool shall be available to fund
Bonuses to Non-Executive Officers (the “Non-Executive Officer Bonus Pool”).

             5.1        Executive Officer Bonus Pool

             The Compensation Committee will allocate the Executive Officer
Bonus Pool amounts as Bonuses to Executive Officer Participants in accordance
with such Participants’ Bonus Award Agreements. The Compensation Committee may
allocate amounts credited to the Executive Officer Bonus Pool as Bonuses at any
time during a Plan Year, after a Plan Year, or with respect to periods that
include more than one Plan Year. The Compensation Committee, in its sole
discretion, shall determine the percentage, if any, of the Executive Officer
Bonus Pool that is allocated to Executive Officer Participants. If the
Compensation Committee allocates less than 100% of the Executive Officer Bonus
Pool to Executive Officer Participants, then the percentage of the Executive
Officer Bonus Pool not allocated to Executive Officer Participants shall be
allocated to the Company. The Compensation Committee shall determine, in its
sole discretion, the Bonus Amount, if any, allocated to an Executive Officer
Participant. An Executive Officer Participant’s Bonus Amount, if any, shall be
credited to such Participant’s Bonus Account.

             5.2        Non-Executive Officer Bonus Pool

             The Administrative Committee will allocate the Non-Executive
Officer Bonus Pool amounts as Bonuses to Non-Executive Officer Participants in
accordance with such Participants’ Bonus Award Agreements. The Administrative
Committee may allocate amounts credited to the Non-Executive Officer Bonus Pool
as Bonuses at any time during a Plan Year, after a Plan Year, or with respect to
periods that include more than one Plan Year. The Administrative Committee, in
its sole discretion, shall determine the percentage, if any, of the
Non-Executive Officer Bonus Pool that is allocated to Non-Executive Officer
Participants. If the Administrative Committee allocates less than 100% of the
Non-Executive Officer Bonus Pool to Non-Executive Officer Participants, then the
percentage of the Non-Executive Officer Bonus Pool not allocated to
Non-Executive Officer Participants shall be allocated to the Company. The
Administrative Committee shall determine, in its sole discretion, the Bonus
Amount, if any, allocated to a Non-Executive Officer Participant. A
Non-Executive Officer Participant’s Bonus Amount, if any, shall be credited to
such Participant’s Bonus Account.

6



--------------------------------------------------------------------------------



 



6.        BONUS AWARD AGREEMENT

     Each Bonus awarded under the Plan shall be evidenced by a written agreement
(the “Bonus Award Agreement”) in such form or forms as the Compensation
Committee with respect to Executive Officer Participants and the Administrative
Committee with respect to Non-Executive Officer Participants shall from time to
time determine, which specifies the terms and conditions of the Bonus. Bonus
Award Agreements need not contain similar provisions but shall be consistent
with the terms of the Plan.

7.        VESTING

             7.1        Vesting Schedule

             Except as otherwise provided in a Bonus Award Agreement, each Bonus
awarded under the Plan shall vest and become distributable to the Participant
pursuant to Section 8 in accordance with the following schedule:

            Years of Service From         Date of Bonus Award   Vested
Percentage
Less than 1
    0  
At least 1
    20  
At least 2
    40  
At least 3
    60  
At least 4
    80    
5 or more
    100  

             7.2        Acceleration of Vesting

     Notwithstanding Section 7.1, a Participant shall become 100% vested in the
his or her Bonus upon (a) the Participant’s termination from employment by
reason of death, Disability, Normal Retirement or in connection with a Change of
Control, (b) the Participant’s termination of employment by the Company without
Cause, (c) termination of employment by the Participant for Good Reason, or
(d) the termination of the Plan pursuant to Section 12.2.

8.        DISTRIBUTIONS

             8.1        Form and Timing of Distributions

             Accumulated Bonus Amounts credited to a Participant’s Bonus Account
that have vested pursuant to Section 7, if any, shall be distributed to the

7



--------------------------------------------------------------------------------



 



Participant in the form of a cash lump sum payment as soon as practicable after
such Bonus Amounts have vested, subject to Section 9.

             Notwithstanding any provision contained herein, no Bonus Amounts
shall be paid to any Participant under the Plan unless and until Sunrise
Assisted Living Investments, Inc. (“SALII”) receives distributions of Available
Cash sufficient to provide SALII with a return of its: (i) Capital Contributions
and (ii) any Party Loan made by SALII, made (with respect to Capital
Contributions ) or in existence (with respect to the Party Loans) as of the date
of the initial distribution of Available Cash to Sunco. The terms Available
Cash, Capital Contributions and Party Loans are as defined in the Limited
Partnership Agreements constituting the PRICOA/Sunrise JVs.

              8.2        Withholding

             The Company shall have the right to deduct from cash distributions
hereunder any federal, state, or local taxes required by law to be withheld with
respect to such distributions.

9.        TERMINATION OF EMPLOYMENT

             9.1        Termination Prior To 100% Vesting

             If a Participant’s employment with the Company terminates prior to
the Participant fully vesting in his or her Bonus Account under Section 7, then
the Participant shall forfeit all rights to receive any distribution for the
unvested portion of the Participant’s accumulated Bonus Account.

             9.2        Termination Upon Death, Disability, or Retirement

             If a Participant’s employment with the Company terminates by reason
of the Participant’s death, Disability, or Normal Retirement, then the
Participant (or the Participant’s Beneficiary in the case of a Participant’s
death) shall be eligible for the Bonus Amounts that would have otherwise been
payable to him or her with respect to the Plan Year of termination and all
future Plan Years. Such distribution(s), if any, will be made to the Participant
(or the Participant’s Beneficiary in the case of a Participant’s death) in the
same form and at the same time that all other Participants under the Plan
receive their distributions.

             9.3        Termination Without Cause

             If (a) the Company terminates a Participant’s employment other than
for Cause or (b) the Participant terminates the Participant’s employment at the
request of the Company, then the Participant shall be eligible for the Bonus
Amounts that would have otherwise been payable to him or her with respect to

8



--------------------------------------------------------------------------------



 



the Plan Year of termination and all future Plan Years. Such distribution(s), if
any, will be made to the Participant (or the Participant’s Beneficiary in the
case of a Participant’s death) in the same form and at the same time that all
other Participants under the Plan receive their distributions.

             9.4        Termination For Good Reason

             If a Participant terminates employment with the Company for Good
Reason, then the Participant shall be eligible for the Bonus Amounts that would
have otherwise been payable to him or her with respect to the Plan Year of
termination and all future Plan Years. Such distribution(s), if any, will be
made to the Participant in the same form and at the same time that all other
Participants under the Plan receive their distributions.

             9.5        Termination In Connection With A Change In Control

             If a Participant’s employment with the Company terminates in
connection with a Change of Control, then the Participant shall be eligible for
the Bonus Amounts that would have otherwise been payable to him or her with
respect to the Plan Year of termination and all future Plan Years. Such
distribution(s), if any, will be made to the Participant in the same form and at
the same time that all other Participants under the Plan receive their
distributions.

             9.6        Other Termination

             If a Participant’s employment with the Company terminates for any
reason other than those specified in Sections 9.2 through 9.5, including,
without limitation, termination for Cause or termination without Good Reason,
then the Participant shall forfeit all rights to receive payment of any Bonus
with respect to that Plan Year and all future Plan Years.

10.        BENEFICIARY DESIGNATION

             Each Participant may designate, by written notice to the
Compensation Committee with respect to Executive Officer Participants and the
Administrative Committee with respect to Non-Executive Officer Participants, any
Family Member as such Participant’s Beneficiary under the Plan. By written
notice to such Committee, a Participant may revoke the Participant’s designation
of a Beneficiary or change such Participant’s Beneficiary at any time prior to
such Participant’s death. If no Family Member has been designated by a
Participant as such Participant’s Beneficiary or if no designated Beneficiary
survives such Participant, such Participant’s Beneficiary shall be such
Participant’s estate.

9



--------------------------------------------------------------------------------



 



11.        ADMINISTRATION

              11.1        Committees

             The Plan shall be administered by the Compensation Committee with
respect to Executive Officers and the Administrative Committee with respect to
Non-Executive Officers to whom the Board has delegated by resolution authority
relative to the Plan. The Compensation Committee with respect to Executive
Officers and the Administrative Committee with respect to Non-Executive Officers
may designate person(s) who are Company employees to oversee the day-to-day
administration of the Plan. The Board may exercise all powers delegated to the
Administrative Committee.

             11.2        General Rights, Powers, and Duties of Committees

             The Compensation Committee with respect to Executive Officers and
the Administrative Committee with respect to Non-Executive Officers shall be
responsible for the management, operation, and administration of the Plan.
Subject to the remaining terms of the Plan, the Compensation Committee with
respect to Executive Officers and the Administrative Committee with respect to
Non-Executive Officers shall, in addition to those provided elsewhere in the
Plan, have the following powers, rights, and duties:

             (a)        Designate Participants;

             (b)        Determine Bonus Amounts, if any;

             (c)        Establish the terms and conditions of each Bonus;

             (d)        Prescribe the form of each Bonus Award Agreement;

             (e)        Subject to the terms of the agreements regarding the
PRICOA/Sunrise JVs, amend, modify, supplement, suspend, or terminate any
outstanding Bonus awarded under the Plan, provided that no such action shall
adversely affect the Bonus without the Participant’s consent thereto;

             (f)        Maintain records concerning the Plan sufficient to
prepare reports, returns and other information required by the Plan or by law;

             (g)        Direct the payment of benefits under the Plan, and to
give such other directions and instructions as may be necessary for the proper
administration of the Plan; and

             (h)        To be responsible for the preparation, filing and
disclosure on behalf of the Plan of such documents and reports as are required
by any applicable federal or state law.

10



--------------------------------------------------------------------------------



 



             The Compensation Committee with respect to Executive Officers and
the Administrative Committee with respect to Non-Executive Officers shall also
have the authority to adopt, alter, and repeal such administrative rules,
guidelines, and practices governing the Plan as it shall, from time to time,
deem advisable, to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any Bonus Award Agreement or other agreement relating
thereto), and to otherwise supervise the administration of the Plan.

             Any determination made by the Compensation Committee with respect
to Executive Officers and the Administrative Committee with respect to
Non-Executive Officers pursuant to the provisions of the Plan with respect to
any awards, payments, or other transactions under the Plan shall be made in the
sole discretion of such Committee at the time of the award, payment, or other
transaction or, unless in contravention of any express term of the Plan, at any
time thereafter. All decisions made by the Compensation Committee with respect
to Executive Officers and the Administrative Committee with respect to
Non-Executive Officers pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan Participants.

             11.3        Information to be Furnished to Committees

             Participants and their Beneficiaries shall furnish to the
Committees such evidence, data, or information and execute such documents as the
Committees request.

             11.4        Responsibility and Indemnification

             No member of the Committees or of the Board or any person who is
designated to oversee the day to day administration of the Plan shall be liable
to any person for any action taken or omitted in connection with the
administration of this Plan unless attributable to his own fraud or willful
misconduct; nor shall the Company be liable to any person for any such action
unless attributable to fraud or willful misconduct on the part of a director,
officer, or employee of the Company within the scope of his or her Company
duties. Each member of the Committees shall be indemnified and held harmless by
the Company for any liability arising out of the administration of the Plan, to
the maximum extent permitted by law.

12.        AMENDMENT AND TERMINATION

              12.1        Amendment

             The Plan may be amended in whole or in part by the Company, by
action of the Board, at any time. No such action may adversely affect the Bonus
of

11



--------------------------------------------------------------------------------



 



any Participant without the Participant’s consent thereto. The Compensation
Committee with respect to Executive Officers and the Administrative Committee
with respect to Non-Executive Officers reserve the unilateral right to change
any rule under the Plan if it deems such a change necessary to avoid the
application of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to the Plan.

             12.2        Company’s Right to Terminate

             The Company shall not terminate the Plan for five (5) years from
the Effective Date. After five (5) years from the Effective Date, the Company
reserves the sole right to terminate the Plan, by action of the Board, at any
time. No such action may adversely affect the Bonus of any Participant without
the Participant’s consent thereto. Notwithstanding the foregoing, if the Company
terminates the Plan prior to ten (10) years from the Effective Date, then a
Participant shall be entitled to receive the fair market value of the Bonus
Amount that would have otherwise been payable to him or her based upon the
projected distribution of cash to the Company by Sunco with respect to Sunco’s
interest in the PRICOA/Sunrise JVs as of the date of the Plan termination. The
Board shall determine the fair market value of such Bonus Amount for an
Executive Officer Participant. The Compensation Committee shall determine the
fair market value of such Bonus Amount for a Non-Executive Officer Participant.
If a Participant does not agree with the Board’s or Compensation Committee’s
determination of the Bonus Amount fair market value, an independent third party
appraiser shall be selected jointly by the Board and an Executive Officer
Participant or by Compensation Committee and a Non-Executive Officer Participant
to determine the Bonus Amount fair market value. The determination of the
independent third party appraiser shall be final and binding on the Company and
the Participant. The costs of the independent third party appraiser shall be
paid by the Company.

             12.3        Right to Terminate a Bonus

             Notwithstanding anything contained herein to the contrary, the
Company shall have the right to terminate a Bonus as to any or all Beneficiaries
of Participants if the Company determines, in its sole discretion, that the
number of persons entitled to receive distributions in connection with Bonuses
under the Plan might exceed 99. If the Company terminates a Bonus, the
Beneficiary shall be entitled to receive the fair market value of the Bonus
Amount that would have otherwise been payable to him or her based upon the
projected distribution of cash to the Company by Sunco with respect to Sunco’s
interest in the PRICOA/Sunrise JVs as of the date of the termination. The Board
shall determine the fair market value of such Bonus Amount for the Beneficiary
of a Non-Executive Officer. The Compensation Committee shall determine the fair
market value of such Bonus Amount for the Beneficiary of an Executive Officer.
If the Beneficiary does not agree with the Board’s or Compensation

12



--------------------------------------------------------------------------------



 



Committee’s determination of the Bonus Amount fair market value, an independent
third party appraiser shall be selected jointly by the Board and the Beneficiary
of a Non-Executive Officer or by Compensation Committee and the Beneficiary of
an Executive Officer to determine the Bonus Amount fair market value. The
determination of the independent third party appraiser shall be final and
binding on the Company and the Beneficiary. The costs of the independent third
party appraiser shall be paid by the Company.

13.        MISCELLANEOUS

             13.1        No Implied Rights; Rights on Termination of Service

             Neither the establishment of the Plan nor any amendment thereof
shall be construed as giving any Participant, Beneficiary, or any other person
any legal or equitable right unless such right shall be specifically provided
for in the Plan or conferred by specific action of the Compensation Committee
with respect to Executive Officers and the Administrative Committee with respect
to Non-Executive Officers in accordance with the terms and provisions of the
Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under the Plan.

             13.2        No Right to Assets of Company, Sunco, or PRICOA/Sunrise
JVs

             Neither the Participant nor any other person shall acquire, by
reason of the Plan, any right in or title to any assets, funds or property of
the Company, Sunco, or the PRICOA/Sunrise JVs whatsoever including, without
limiting the generality of the foregoing, any specific funds, assets, or other
property which the Company, Sunco, or the PRICOA/Sunrise JVs, in their sole
discretion, may set aside in anticipation of a liability hereunder. Any benefits
which become payable hereunder shall be paid from cash distributed to the
Company by Sunco with respect to Sunco’s interest in the PRICOA/Sunrise JVs. The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company, Sunco, or the PRICOA/Sunrise
JVs. Nothing contained in the Plan constitutes a guarantee by the Company,
Sunco, or the PRICOA/Sunrise JVs that the assets held in the Bonus Pool shall be
sufficient to pay any benefit to any person.

             13.3        No Employment Rights

             Nothing herein shall constitute a contract of employment or of
continuing service or in any manner obligate the Company to continue the
services of the Participant, shall obligate the Participant to continue in the
service of the Company, or shall serve as a limitation of the right of the
Company to discharge any of its employees, with or without cause. Nothing

13



--------------------------------------------------------------------------------



 



herein shall be construed as fixing or regulating the compensation payable to
the Participant.

             13.4        Other Benefits

             No Bonus paid under the Plan shall be considered compensation for
purposes of computing benefits under any “employee benefit plan” (as defined in
Section 3(3) of ERISA) of the Company nor affect any benefits or compensation
under any other benefit or compensation plan of the Company now or subsequently
in effect (except as provided to the contrary in such Company plan).

              13.5        Offset

             If, at the time payments are to be made hereunder, the Participant
or the Beneficiary or both are indebted or obligated to the Company, then the
payments under the Plan remaining to be made to the Participant or the
Beneficiary or both may, at the discretion of the Company, be reduced by the
amount of such indebtedness or obligation, provided, however, that an election
by the Company not to reduce any such payment or payments shall not constitute a
waiver of its claim for such indebtedness or obligation.

              13.6        Non-assignability

             Neither the Participant nor any other person shall have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, or convey in advance of
actual receipt the amounts, if any payable hereunder or any part thereof, which
are expressly declared to be unassignable and non-transferable. No part of the
amounts payable prior to actual payment shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by the Participant or any other person, or be transferable by
operation of law in the event of the Participant’s or any other person’s
bankruptcy or insolvency.

             13.7        Notice

             Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, sent by registered or certified
mail, or sent by facsimile to the Company at its principal office, directed to
the attention of the Compensation Committee with respect to Executive Officers
and the Administrative Committee c/o the President of the Company with respect
to Non-Executive Officers. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail or facsimile, as of the date shown on
the postmark, facsimile, or the receipt for registration or certification.

14



--------------------------------------------------------------------------------



 



             13.8        Governing Law

             The Plan and all awards made and actions taken under the Plan shall
be governed and construed according to the laws of the State of Delaware
(without regard to the choice of law rules thereof.)

             13.9        Gender and Number

             Where appropriate, references in this Plan to the masculine shall
include the feminine, and references to the singular shall include the plural.

              13.10        Severability

             In the event any provision of the Plan shall be held legally
invalid for any reasons, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

15



--------------------------------------------------------------------------------



 



             This Plan was duly adopted and approved by the Compensation
Committee of the Board of Directors of the Company on the 23rd of August, 2002.

      /s/ Julian Myers Benton


--------------------------------------------------------------------------------

Julian Myers Benton
Assistant Secretary

16



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.   PURPOSE     2   2.   DEFINITIONS     2   3.   ELIGIBILITY AND
PARTICIPATION     5   4.   FUNDING OF BONUS POOL     5   5.   ALLOCATION OF
BONUS POOL AND BONUS AMOUNTS     6       5.1    Executive Officer Bonus Pool    
6       5.2    Non-Executive Officer Bonus Pool     6   6.   BONUS AWARD
AGREEMENT     7   7.   VESTING     7       7.1    Vesting Schedule     7      
7.2    Acceleration of Vesting     7   8.   DISTRIBUTIONS     7      
8.1    Form and Timing of Distributions     7       8.2    Withholding     8  
9.   TERMINATION OF EMPLOYMENT     8       9.1    Termination Prior To 100%
Vesting     8       9.2    Termination Upon Death, Disability, or Retirement    
8       9.3    Termination Without Cause     8       9.4    Termination For Good
Reason     9       9.5    Termination In Connection With A Change In Control    
9       9.6    Other Termination     9   10.   BENEFICIARY DESIGNATION     9  
11.   ADMINISTRATION     10       11.1    Committees     10      
11.2    General Rights, Powers, and Duties of Committees     10      
11.3    Information to be Furnished to Committees     11      
11.4    Responsibility and Indemnification     11   12.   AMENDMENT AND
TERMINATION     11       12.1    Amendment     11       12.2    Company’s Right
to Terminate     12       12.3    Right to Terminate a Bonus     12   13.  
MISCELLANEOUS     13       13.1    No Implied Rights; Rights on Termination of
Service     13       13.2    No Right to Assets of Company, Sunco, or
PRICOA/Sunrise JVs     13       13.3    No Employment Rights     13      
13.4    Other Benefits     14       13.5    Offset     14      
13.6    Non-assignability     14       13.7    Notice     14      
13.8    Governing Law     15       13.9    Gender and Number     15      
13.10  Severability     15  

17